      Case 1:20-cv-06985-LTS-SLC Document 49-7 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  KENNETH CURRY, RICARDO MAZZITELLI,                         Case No. 20-cv-6985-LTS-SLC
  JACQUELINE BROWN PILGRIM, on behalf of
  themselves and other similarly situated,


                                              Plaintiffs,
                        - against -

  P&G AUDITORS AND CONSULTANTS, LLC;
  GRC SOLUTIONS, LLC; PGX, LLC; AND APPLE
  BANCORP, INC. d/b/a APPLE BANK FOR
  SAVINGS,

                                            Defendants.

           REMINDER – DEADLINE TO JOIN LAWSUIT IS
                             (insert close of opt-in period date)
This letter is to remind you that the deadline to opt-in to the Wage and Hour lawsuit currently
pending against P&G Auditors and Consultants, LLC, GRC Solutions, LLC, PGX, LLC and Apple
Bancorp, Inc. d/b/a Apple Bank for Savings is (insert close of opt-in period date). If you want to
participate in the lawsuit, as detailed in the prior “Court-Authorized Notice” letter that was mailed
to you on (insert date of mailing of notice), please complete the attached “Plaintiff Consent Form”
form and return it to:

Julia H. Klein
Klein Law Group of New York, PLLC
120 East 79th Street, Suite 1A
New York, New York 10021
(347) 292-8170
jklein@kleinlegalgroup.com

Further information about this Notice, the deadline for filing a Plaintiff Consent Form, or answers
to questions concerning this lawsuit may be obtained by contacting Plaintiff’s counsel at: Klein
Law Group of New York, PLLC at (347) 292-8170


THE COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS
     OF THE PLAINTIFF’S CLAIMS OR OF THE DEFENDANTS’ DEFENSES.
    PLEASE DO NOT TELEPHONE THE COURT REGARDING THIS NOTICE.
